Case 1:19-cv-11674-CM Document2 Filed 12/19/19 Page 1 of 7

 

 

UNITED STATES DISTRICT CourT,,
SOUTHERN DISTRICT OF NEW YORK.

a. [2

SEPNE— SWE (VO

Write the full name of each plaintiff. ] g CV 1 } 6 q 4

(Include case number if one has been
assigned)

 

 

-against-

ss COMPLAINT
NSE (49

QusA |

: Do you want a jury trial?
Ourcsca Yes [No

¥
® Weert:
ao FTC Cp ha, al Tr oho. Ce oniStur )
é

Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and

attach an additional sheet of paper with the full list of

names. The names listed above must be identical to those
contained in Section Il.

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of

an individual's birth; a minor’s initials; and the last four digits of a financial account number
See Federal Rule of Civil Procedure 5.2.

 

 

 

Rev. 1/9/17

 
Case 1:19-cv-11674-CM Document2 Filed 12/19/19 Page 2 of 7

I. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.

What is the basis for federal-court jurisdiction in your case?
L] Federal Question
V hI” Diversity of Citizenship
A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated? |

 

 

 

 

B. If you checked Diversity of Citizenship
1. Citizenship of the parties

Of what State is each party a citizen?

The plaintiff , J EUG —¢ EE (Jo _ is a citizen of the State of

(Plaintiff's name}

4, phic of ape CS Koren) » ap pl flap dina CHET Betas boy
ee Pat bau Yast Boe UL Sp

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

 

 

e

 

(State i in which the person resides and intends to remain.)

 

If more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

Page 2

 
Case 1:19-cv-11674-CM Document2 Filed 12/19/19 Page 3 of 7

If the defendant is an individual:

The defendant, , is a citizen of the State of
(Defendant’s name)

 

 

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If the defendant is a corporation: ~ < Cn Pee
ay s G) Odean ee merc

The defendant, Lt 5 f (tJ és / VL % /A\/is incorporated under the laws of
. ]

the State of Ch > \

and has its principal place of business in the State of Ld sf)

 

 

 

 

or is incorporated under the laws of (foreign state)

 

and has its principal place of business in

 

If more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

IJ. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

Cy ee Ny - SU ke No

 

First Name Middle Initial Last Name

 

 

 

 

(5 CUUY DE ef ne
Street Address
Vy ir [2olf
County, City State Zip Code :
Wa TS He enol 9 >) p jrotan nace | Gun,
Telephone Number Email Address (if available) '

Page 3

 
Case 1:19-cv-11674-CM Document2 Filed 12/19/19 Page 4 of 7

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. if the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1: Ud SA\ Ula S

First Name Last Name

 

Current Job Title (or other identifying information}

 

Current Work Address (or other address where defendant may be served)

 

 

Lee ward
County, City State \. Zip Code
Defendant 2: Vis 4
First Name Last Name

 

Current Job Title (or other identifying information}

 

Current Work Address {or other address where defendant may be served)

 

County, City State Zip Code

’
Defendant 3: WICRS 2 Pe
First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

Page 4

 
Case 1:19-cv-11674-CM Document2 Filed 12/19/19 Page 5 of 7

Sipe en
Defendant 4: t t
First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

ITE. STATEMENT OF CLAIM
Place(s} of occurrence: Aw. braca L.

x +

Date(s) of occurrence: aveen 20| ¥ Nat 019, (3 Yeap)
{ 7 -

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.

Sauer wry p i
“OED Tete [Da tie Brose la,

 

 

     

 

i
* 2 ds aecpessod Ce Phe
wee bk: ,
eeene Ass FO... oloteri ts AL [Dee cholole od by SV “A BLAKEY

 

 

 

 

 

 

 

 

 

 

Page 5

 
Case 1:19-cv-11674-CM Document 2 Filed 12/19/19 Page 6 of 7

 

 

 

 

 

 

 

 

 

 

INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.

 

 

 

 

 

IV. RELIEF

State briefly what money damages or other relief you want the court to order.

peu, vi / 0. Peg PO foe tres f co Lew BOtume © dh va | ECC

 

 

 

 

Page 6

 
Case 1:19-cv-11674-CM Document2 Filed 12/19/19 Page 7 of 7

V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. |
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. if seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

Decl breols 20(9 Za Ge

 

 

 

 

 

Dated Plaintiff's Signature

TBON yf ule. Wo
First Name t Middle Initial Last Name

(29 Wl ah or fe 20F
Street Address .
Ase ard [o.2 {|
County, City State ° Zip Code 3
ia. TSA e borer! 9 od) [> re Te As ed by

Telepone Number Email Address (if available) i CA Any

Thave read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
Yes [No

If you do consent to receive documents electronically, submit the completed form with your
complaint. If you do net consent, please do not attach the form.

Page 7

 
